Citation Nr: 1138176	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-48 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1941 to September 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

During the appeal period, the Veteran's PTSD manifested in some difficulty in social and occupational functioning and mild symptoms such as recurrent and intrusive recollections of stressor event, some sleep impairment, hypervigilance, exaggerated startle response, and irritability; it did not result in moderate difficulty in social and occupational functioning or moderate symptoms such as panic attacks occurring weekly or less often, chronic sleep loss, or memory loss.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veteran has been awarded total disability based upon individual unemployability (TDIU).  The Veteran and his representative have not withdrawn the current claim before the Board.  Thus, the Board must proceed with this case.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for PTSD in an August 2008 rating decision with a 10 percent disability rating, effective the date of claim, May 13, 2008.  This initial disability evaluation is currently on appeal.

The Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 10 percent evaluation contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

At 30 percent disabling, this rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under Diagnostic Code 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM- IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran has been afforded numerous VA examinations of his PTSD during the appeal period.  A VA examination report from June 2008 revealed that the Veteran was cooperative, appropriately and neatly dressed, was fully oriented, had unremarkable thought process and content, no obsessive or ritualistic behavior, no panic attacks, and no homicidal or suicidal thoughts.  His remote, recent, and immediate memory was normal and the examiner explicitly noted that there were no memory impairments despite the Veteran's advanced age.  The Veteran had recurrent and intrusive distressing recollections of the stressor event, displayed avoidance behavior, had difficulty falling or staying asleep, irritability, hypervigilance, and exaggerated startle response.  Significantly, however, the examiner noted that these symptoms did not cause clinically significant distress or impairment in social or occupational functioning.  Indeed, while the examiner indicated that the Veteran had chronic symptoms of PTSD, he also indicated that these symptoms were "relatively mild", providing evidence against this claim.

Ultimately, the June 2008 examiner assigned the Veteran a GAF score of 75, noting that he has symptoms consistent with PTSD but "without a great deal of dysfunction over the years."

A VA examination of the Veteran's PTSD in July 2009 revealed similar results to his June 2008 VA examination.  The examiner concluded that while the Veteran "may have PTSD symptoms, again it is hard to justify more than a mild level of impairment over the past 60 years...he maintains adequate social and occupational relationships; he spends time with his wife going to movies and restaurants; and he has had a fulfilling relationship with his family and friends."  As such, the examiner assigned the Veteran a marginally adjusted GAF score of 71, continuing to indicate mild symptoms of PTSD where the Veteran functions relatively well and has meaningful, interpersonal relationships, providing more evidence against this claim.

In November 2010, the Veteran underwent another VA examination of his PTSD.  During the mental status examination, the examiner noted that the Veteran had no impairment in his though process or communication.  He had no delusions or hallucinations.  His eye contact was good and he did not have thoughts of suicide or homicide.  He was able to maintain personal hygiene and was fully oriented.  There was no memory loss or impairment and the Veteran had no obsessive or ritualistic behavior.  His speech was normal and he did not have panic attacks.  He did have poor sleep.  PTSD symptoms included hypervigilance, startle reaction, avoidance, and irritability.  Ultimately, the Veteran was assigned a GAF score of 65.

The Veteran has consistently been assigned a GAF score above 60, indicating PTSD symptoms that are "mild", resulting in some occupational and social functioning.  In short, the medical evidence of record for this time period on appeal, including the June 2008, July 2009, and November 2010 VA examinations establishes that the Veteran's PTSD resulted in occupational and social impairment due to mild symptoms, indicating a disability evaluation no higher than 10 percent disabling.

The Board has reviewed the lay statements of the Veteran, as well as his family and friends, regarding the Veteran's PTSD.  The Board finds that these statements do not paint a disability picture that more closely approximates a 30 percent evaluation.  Indeed, none of these statements demonstrate that the Veteran's PTSD results in more than mild occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and symptoms such as weekly or less panic attacks, chronic sleep impairment, or memory impairment.  Instead, these lay statements, for the most part, merely reinforce the medical evidence, which reveals that while Veteran is irritable and has some social avoidance tendencies, he is still able to maintain relationships between his daughter and spouse.

The Board also notes that in his December 2009 substantive appeal, the Veteran stated that he experienced "occasional panic attacks," warranting a 30 percent disability rating.  However, in both the June 2008 and November 2010 VA examination reports, the examiner explicitly indicated that the Veteran had no panic attacks, directly contradicting the Veteran's December 2009 statement.

As such, with consideration of the results from the VA examinations, including the essentially consistent GAF scores that were assigned to the Veteran over the course of two years, the Board finds that overall, the Veteran's PTSD symptomatology more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 9411.  The Veteran's PTSD symptoms during the appeal period demonstrated mild impairment due to such symptoms as hypervigilance, intrusive memories, irritability, and some sleep impairment.  Indeed, the Veteran maintains a close relationship with his children and grandchildren and has been married to his wife for over 30 years.  Therefore, an evaluation in excess of 10 percent disabling for the Veteran's service-connected PTSD is not warranted.  

The Board has also reviewed the record in its entirety and does not find any additional evidence favorable to the Veteran's claim for a higher evaluation of his service-connected PTSD.

The Board does not find evidence that the rating assigned for the Veteran's PTSD should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from PTSD.  There are no manifestations of the Veteran's PTSD that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.  Indeed, there is no evidence of record reflecting any hospitalizations due to his PTSD.  

Also, in the present case, the Veteran has been in receipt of a 100 percent rating for TDIU from January 1, 2007, the date he first met the schedular requirements and was shown to be unemployed.  Thus, while he may have marked interference with employment due to his service-connected disabilities, such has already been appropriately recognized and the application of the regular schedular standards for evaluating his disabilities is not rendered impracticable.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2008 and June 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


